Citation Nr: 0032096	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-02 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  The propriety of the assigned rating for a left knee 
disorder.

2.  The propriety of the assigned rating for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

The veteran served on active duty from May 1984 to February 
1987 and from October 1988 to October 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from several rating decisions rendered by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Initially, in a September 1996 
decision the RO denied the veteran's claim of entitlement to 
compensable ratings for his left knee and low back disorders.  
The veteran perfected an appeal of this decision.  In a 
September 1997 decision the RO awarded the veteran a 10 
percent evaluation for his left knee and a 40 percent 
evaluation for his low back, effective March 21, 1996, the 
day the RO determined that his claim for an increase was 
received.  The veteran subsequently perfected an appeal of 
this decision asserting that the proper effective date was 
October 9, 1993, the date he was originally awarded service 
connection for these conditions.

Although the RO identified claims of entitlement to an 
earlier effective date for increased ratings for service-
connected left knee and low back disorders, based on review 
of the record, the Board finds that this characterization of 
the issues is inaccurate.  Review of the evidence shows that 
the veteran was notified of the RO's original decision 
awarding service connection for a left knee disorder and a 
low back disorder, and his appellate rights, in a letter 
dated January 15, 1994.  This decision assigned a 
noncompensable rating to these disorders, effective October 
9, 1993, the day after the veteran's discharge from service.  
The record further reveals that this letter was sent to the 
veteran at the address listed on the veteran's October 1993 
application.  However, on December 28, 1993, the RO received 
a VA Form 21-4138 from the veteran in which he informed them 
of his new address, which was different from the one listed 
on his October 1993 application.  There is no indication that 
the RO sent notification of its decision and his appellate 
rights out to the veteran's new address until a July 30, 
1996, letter, which informed him of the decision, but did not 
include his appellate rights.  In September 1996, the RO 
issued a decision confirming the noncompensable evaluations 
of the veteran's disabilities.  Notice of this decision and 
the veteran's appellate rights was sent to the December 1993 
address on September 7, 1996, and the veteran perfected an 
appeal of these assigned evaluations.

Given this evidence, the Board finds that the veteran 
appropriately and in a timely fashion, notified the RO of his 
current address, and this notice was received by the RO on 
December 28, 1993, prior to the date that notice of his 
original decision was sent to him on January 15, 1994.  
Accordingly, the RO had actual notice of his current address, 
and sent notice of this decision to the incorrect address.  
Because the notice was sent to the wrong address, the veteran 
was never provided with his due process right of written 
notice of the decision with appellate rights until 1996.  
38 C.F.R. § 3.103(b) (2000).  Consequently, his October 1993 
claim was still pending until September 7, 1996, when full 
notice of the decision and his appellate rights were provided 
to him at the proper address.  38 C.F.R. § 3.160(c), (d) 
(2000).  The veteran perfected an appeal at this time, 
creating an appeal from the original grant of entitlement to 
service connection for his left knee disability and his low 
back disability.

Given that the January 1994 RO decision was not final, and 
the veteran has perfected an appeal from the ratings assigned 
at the original grant of service connection, the issue is not 
entitlement to an earlier effective date, but the propriety 
of the assigned ratings.  In fact, in a recent decision, the 
United States Court of Appeals for Veterans Claims (Court) 
held that, where the issue involves an appeal which has been 
developed from the initial rating assigned following a grant 
of service connection, the propriety of separate, or 
"staged" ratings assigned for separate periods of time must 
be considered, based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Further, the veteran must be 
informed of the scope of the issue; the Court specifically 
found that framing the issue as "entitlement to an increased 
rating" did not sufficiently inform the veteran that the 
issue actually involved any or all of the retroactive period 
from the effective date of the grant of service connection 
(in this case, October 9, 1993), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

The Board notes that the RO has already assigned a staged 
rating by awarding the veteran a 10 percent evaluation of his 
left knee disorder from March 21, 1996, and a 40 percent 
evaluation of his low back disorder from the same date.  Upon 
remand, the RO should consider the entire appeal period, from 
October 9, 1993, to the present, and determine if any other 
staged ratings are appropriate, and if the March 21, 1996, 
dates are the appropriate dates for the commencement of the 
staged ratings for the assigned 10 percent and 40 percent 
evaluations. 

While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Because the veteran's claims in the 
present case were already well-grounded this aspect of the 
new law does not affect his appeal; however, in addition, the 
duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, VA has 
a duty to assist unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

With these new requirements in mind, the Board notes that the 
veteran reports that he has pain in his knee and his left 
back.  It is established Court doctrine that, in assigning a 
disability evaluation, the VA must consider the effects of 
the disability upon ordinary use, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (2000).  However, in the 
present case it does not appear that the RO has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2000) 
which are relevant in evaluating the severity of the 
disability at issue.  

Furthermore, the reports of the most recent VA examinations 
given to the veteran in January 1999, note the range of 
motion in his knee and low back; however, the report does not 
indicate passive or active motion, the normal ranges of 
motion, the degree to which the veteran's reported pain 
impacted his ability to move his knee and his low back, his 
functional ability or whether the knee and back were stable 
or easily fatigued.  Hence, it is unclear to what extent, if 
any, pain has restricted the veteran's motion or the 
functional ability of the knees.  As a result, the Board 
finds that this case must be remanded for another examination 
to include the above noted information.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); Arnesen v. Brown, 8 Vet. App. 432 
(1995).  On remand, the veteran should be fully informed that 
his failure to report for his scheduled VA examination will 
result in his claim being denied.  38 C.F.R. § 3.655 (2000).  
The Board also notes that the January 1999 examiner indicated 
that the claims file was not available for review.  To ensure 
that the examination is thorough, the claims file should be 
provided to the examiner or examiners prior to the 
examination.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in San Juan, 
Puerto Rico, from August 1997, the date 
of the last such request by the VA.

2.  Upon completion of the above actions, 
the RO should schedule the veteran for a 
VA examination of his low back and his 
left knee.  The RO should also inform the 
veteran of the consequences of failing to 
report for the scheduled examination.  It 
is very important that the examiner be 
afforded an opportunity to review the 
veteran's claims file prior to the 
examination.  The veteran's low back 
disability and left knee disability 
should be examined for degrees of both 
active and passive range of motion and 
any limitation of function of the parts 
affected by limitation of motion of the 
low back and left knee.  The examiner 
should also be asked to note the normal 
ranges of motion of the low back and left 
knee.  Additionally, the examiner should 
be requested to determine whether the 
veteran's low back and left knee exhibit 
weakened movement, excess fatigability, 
subluxation, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, 
subluxation or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the low back or 
left knee are used repeatedly over a 
period of time, such as an eight-hour 
workday.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion lost 
due to pain on use or during flare-ups.  
Finally, with regard to the low back, the 
examiner should relate all neurological 
findings, including ankle jerk, knee 
jerk, sensation, motor strength, muscle 
spasm, and whether there is pain 
characteristic of sciatic neuropathy.

3.  Upon completion of the above 
development, the RO should review the 
claims file in its entirety, and 
determine if staged ratings for any part 
of the appeal period from October 9, 
1993, to the present are appropriate for 
the veteran's left knee and low back 
disabilities.  This review should include 
consideration of whether the March 21, 
1996, date for the RO's award of staged 
rating of 10 percent for the veteran's 
left knee and a 40 percent for the 
veteran's left back disorder, is the 
appropriate date.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the decision as to any issue 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
Concerning the propriety of the rating 
assigned for the service-connected low 
back and left knee disabilities, the 
supplemental statement of the case should 
indicate that the potential for 
"staged" ratings has been considered. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



